Title: Deed to James Mercer, 13 October 1769
From: Washington, George,Mercer, James
To: 


[13 Oct. 1769]. “This Indenture made the Thirteenth Day of October in the year 1769 Between George Washington of the County of Fairfax Esqr. and Martha his wife of the one part and James Mercer of The Town of Fredericksburg in the County of Spotsylvania attorney at Law of the other part Witnesseth That the said George Washington and Martha his wife for and in Consideration of the sum of Fifty pounds to the said George in hand paid by the said James Mercer Have . . . sold . . . unto the said James Mercer his heirs and Assigns forever all those two Lotts of Land situate lying and being in the said Town of Fredericksburg whereon the said Mercer’s Kitchen now Stands and Extending down the hill to contain one acre next to and adjoining to, two other Lotts bought by the said Mercer of Fielding Lewis Esqr. . . .”
